       Case 2:94-cr-00127-MAK Document 1995 Filed 07/31/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                  : CRIMINAL ACTION
                                           :
                    v.                     : NO. 94-127-13
                                           :
 SALVATORE BRUNETTI                        :


                                        ORDER
       AND NOW, this 31st day of July 2020, upon considering the Defendant’s pro se Motion

for compassionate release (ECF Doc. No. 1976), the Defendant’s pro se supplemental

Memorandum (ECF Doc. No. 1980), the United States’ Response (ECF Doc. No. 1983),

Defendant’s counseled Reply (ECF Doc. No. 1989), Affidavit in support of Defendant’s Motion

(ECF Doc. No. 1991), and for reasons in the accompanying Memorandum, it is ORDERED

Defendant’s Motion (ECF Doc. No. 1976) is DENIED.




                                                 ________________________
                                                 KEARNEY, J.
